14-1050
     Liang v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A087 794 036
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   1st day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LI QIANG LIANG, AKA LIQIANG LIANG,
14             Petitioner,
15
16                    v.                                             14-1050
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Lee Ratner, New York, New York.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Mary Jane Candaux,
1                                Assistant Director; Jeremy M.
2                                Bylund, Trial Attorney, Office of
3                                Immigration Litigation, U.S.
4                                Department of Justice, Washington,
5                                D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Li Qiang Liang, a native and citizen of the

12   People’s Republic of China, seeks review of a March 21, 2014

13   decision of the BIA affirming a June 21, 2012 decision of an

14   Immigration Judge (“IJ”), denying Liang’s application for

15   asylum, withholding of removal, and relief under the Convention

16   Against Torture (“CAT”).    In re Li Qiang Liang, No. A087 794

17   036 (B.I.A. Mar. 21, 2014), aff’g No. A087 794 036 (Immig. Ct.

18   N.Y. City June 21, 2012).   We assume the parties’ familiarity

19   with the underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed the

21   IJ’s decision as modified by the BIA, i.e., minus the basis for

22   denying relief that was not considered by the BIA (untimely

23   asylum application).   Xue Hong Yang v. U.S. Dep’t of Justice,

                                    2
1    426 F.3d 520, 522 (2d Cir. 2005).     Furthermore, we do not review

2    the agency’s determination that Liang failed to satisfy his

3    burden to demonstrate a well-founded fear of persecution on

4    account of his practice of Falun Gong in the United States

5    because he has not challenged the agency’s decision to that

6    extent.   Accordingly, the only issue before us is the adverse

7    credibility determination.      The applicable standards of review

8    are well established. 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

9    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

10       The   agency   may,    “[c]onsidering   the   totality      of   the

11   circumstances,”    base   a   credibility   finding   on   an   asylum

12   applicant’s demeanor, the plausibility of his account, and

13   inconsistencies in his statements and other record evidence

14   “without regard to whether” they go “to the heart of the

15   applicant’s claim.”       8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

16   Lin, 534 F.3d at 163-64.       Substantial evidence supports the

17   agency’s determination that Liang was not credible based

18   primarily on the implausibility of his account.

19       “It is well settled that, in assessing the credibility of

20   an asylum applicant’s testimony, an IJ is entitled to consider

                                       3
1    whether the applicant’s story is inherently implausible.”

2    Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d Cir. 2007).           When,

3    as here, “an adverse credibility finding is based partly or

4    entirely on implausibility, [the court] review[s] the entire

5    record, not whether each unusual or implausible feature of the

6    account can be explained or rationalized.”            Ying Li v. BCIS,

7    529 F.3d 79, 82 (2d Cir. 2008).

8           In Ying Li, we declined to disturb an IJ’s determination

9    that an asylum applicant’s account was implausible because

10   “[t]he picture that emerge[d] [wa]s of a student who promoted

11   Falun Gong among her classmates (but did not practice it), who

12   was harassed by local officials (alone among her family), who

13   met with a Falun Gong practitioner repeatedly and openly

14   (although he was never arrested), and who successfully quit the

15   country    using   her   own   passport    (despite    allegations     of

16   nationwide     persecution).”      Id.    at   83.    Similar    to    the

17   petitioner in Ying Li, Liang presented an account that permitted

18   “an inference of fabrication.”           Id.; Siewe v. Gonzales, 480

19   F.3d    160,   168-69    (2d    Cir.   2007)    (providing      that    an

20   implausibility finding that is based on “speculation that

                                        4
1    inheres in inference is not ‘bald’ if the inference is made

2    available to the factfinder by record facts, or even a single

3    fact, viewed in the light of common sense and ordinary

4    experience.”).

5        The IJ identified the following implausible aspects of

6    Liang’s account.   Liang was detained and beaten when officials

7    discovered that his aunt’s neighbor (a Falun Gong practitioner)

8    had hidden at Liang’s parents’ house, but Liang’s parents were

9    neither questioned nor detained.   Four years later, Liang (who

10   did not practice Falun Gong in China) risked arrest by

11   distributing Falun Gong materials for a friend.    Once caught,

12   Liang’s parents helped him escape detention.      And, although

13   officials knew of his parents’ involvement in his escape, they

14   never questioned or detained his parents.   Liang did not seek

15   medical treatment for injuries sustained when he was beaten in

16   detention, but he did seek medical treatment for a cold while

17   a fugitive.   The record from this medical visit was Liang’s

18   proof that he timely applied for asylum within one year of his

19   entry to the United States.   Liang did not provide compelling




                                    5
1    explanations for the implausibility of his account.          See Majidi

2    v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

3         The    adverse     credibility      determination     was   further

4    supported    by   Liang’s     evasive    demeanor   and    inconsistent

5    statements regarding whether he sought medical attention after

6    his detentions.       See Xiu Xia Lin, 534 F.3d at 165-66; cf. Li

7    Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

8    (“We can be still more confident in our review of observations

9    about an applicant’s demeanor where, as here, they are supported

10   by specific examples of inconsistent testimony.”).           The agency

11   also reasonably relied on Liang’s failure to provide credible

12   evidence to rehabilitate his testimony.             See Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

14        Given the implausibility, demeanor, inconsistency, and

15   corroboration     findings,    the    agency’s   adverse    credibility

16   determination is supported by substantial evidence.                 See

17   8 U.S.C. § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148,

18   156-57 (2d Cir. 2006).      That finding is dispositive of Liang’s

19   claims for asylum, withholding of removal, and CAT relief

20   insofar as they were based on his activities in China.

                                          6
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk




                                    7